PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Karafin et al.
Application No. 16/063,994
Filed: 19 Jun 2018
For: SYSTEM AND METHODS OF UNIVERSAL PARAMETERIZATION OF HOLOGRAPHIC SENSORY DATA GENERATION, MANIPULATION AND TRANSPORT
:
:
:
:	DECISION ON REQUEST
:                       FOR REFUND
:
:


This is a decision on the request for refund filed November 2, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,000, stating that “10/30/2020 – Decision on Petition – GRANTED - $1,000.00 Rule 1.137(a) petition fee via a feeless petition under 37 CFR 1.181”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,000 was refunded to petitioner’s deposit account on February 18, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions